Exhibit 10.4

 

 

September 25, 2012

 

 

To:

GT Advanced Technologies Inc.

 

20 Trafalgar Square

 

Nashua, NH 03063

 

Attn: Hoil Kim, General Counsel

 

Telephone: (603) 883-5200

 

 

From:

Bank of America, N.A.

 

c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated

 

One Bryant Park

 

New York, NY 10036

 

Attn:

John Servidio

 

Telephone:

646-855-6770

 

Facsimile:

704-208-2869

 

 

Re:

Base Convertible Bond Hedge Transaction

 

(Transaction Reference Number:                                         )

 

Ladies and Gentlemen:

 

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between Bank of America, N.A.
(“Dealer”) and GT Advanced Technologies Inc. (“Counterparty”).  This
communication constitutes a “Confirmation” as referred to in the ISDA Master
Agreement specified below.

 

1.               This Confirmation is subject to, and incorporates, the
definitions and provisions of the 2006 ISDA Definitions (the “2006 Definitions”)
and the definitions and provisions of the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”, and together with the 2006 Definitions,
the “Definitions”), in each case as published by the International Swaps and
Derivatives Association, Inc. (“ISDA”).  In the event of any inconsistency
between the 2006 Definitions and the Equity Definitions, the Equity Definitions
will govern.  Certain defined terms used herein have the meanings assigned to
them in the Indenture to be dated as of September 28, 2012 (the “Base
Indenture”), as supplemented by a Supplemental Indenture thereto to be dated as
of September 28, 2012 (the “Supplemental Indenture”), between Counterparty and
U.S. Bank National Association, as trustee (the Base Indenture as so
supplemented, the “Indenture”), relating to the USD205,000,000 aggregate
principal amount of 3.00% convertible senior notes due 2017 (the “Convertible
Notes”).  In the event of any inconsistency between the terms defined in the
Indenture and this Confirmation, this Confirmation shall govern.  For the
avoidance of doubt, references herein to sections of the Supplemental Indenture
are based on the draft of the Supplemental Indenture most recently reviewed by
the parties at the time of execution of this Confirmation. If any relevant
sections of the Supplemental Indenture are changed, added or renumbered
following execution of this Confirmation but prior to the execution of the
Supplemental Indenture, the parties will amend this Confirmation in good faith
to preserve the economic intent of the parties based on the draft of the
Supplemental Indenture so reviewed.  The parties further acknowledge that
references to the Supplemental Indenture herein are references to the
Supplemental Indenture as in effect on the date of its execution and if the
Supplemental Indenture is amended following its execution, any such amendment
will be disregarded for purposes of this Confirmation (other than as provided in
Section 8(a) below) unless the parties agree otherwise in writing.

 

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates.  This Confirmation shall be subject to an agreement (the “Agreement”)
in the form of the ISDA 2002 Master Agreement as if Dealer and Counterparty had
executed an agreement in such form (without any Schedule but with the elections
set forth in this Confirmation).  For the avoidance of doubt, the Transaction
shall be the only transaction under the Agreement.

 

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein.  In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.

 

--------------------------------------------------------------------------------


 

2.               The Transaction constitutes a Share Option Transaction for
purposes of the Equity Definitions.  The terms of the particular Transaction to
which this Confirmation relates are as follows:

 

General Terms:

 

 

 

 

 

Trade Date:

 

September 25, 2012

 

 

 

Effective Date:

 

The closing date of the initial issuance of the Convertible Notes.

 

 

 

Option Type:

 

Call

 

 

 

Seller:

 

Dealer

 

 

 

Buyer:

 

Counterparty

 

 

 

Shares:

 

The common stock of Counterparty, par value USD0.01 per share (Ticker Symbol:
“GTAT”).

 

 

 

Number of Options:

 

The number of Convertible Notes in denominations of USD1,000 principal amount
issued by Counterparty on the closing date for the initial issuance of the
Convertible Notes.

 

 

 

Number of Shares:

 

As of any date, the product of (i) the Number of Options, (ii) the Conversion
Rate and (iii) the Applicable Percentage.

 

 

 

Conversion Rate:

 

As of any date, the “Conversion Rate” (as defined in the Indenture) as of such
date, but without regard to any adjustments to the “Conversion Rate” pursuant to
Section 8.03 or 8.04(h) of the Supplemental Indenture.

 

 

 

Applicable Percentage:

 

20%

 

 

 

Strike Price:

 

USD7.7090

 

 

 

Premium:

 

As provided in Annex A to this Confirmation.

 

 

 

Premium Payment Date:

 

The Effective Date

 

 

 

Exchange:

 

The NASDAQ Global Select Market

 

 

 

Related Exchange:

 

All Exchanges

 

 

 

Procedures for Exercise:

 

 

 

 

 

Exercise Dates:

 

Each Conversion Date.

 

 

 

Conversion Date:

 

Each “Conversion Date”, as defined in the Indenture, occurring during the period
from and excluding the Trade Date to but excluding the Expiration Date, for
Convertible Notes, each in denominations of USD1,000 principal amount, that are
submitted for conversion on such Conversion Date in accordance with the terms of
the Indenture (such Convertible Notes, the “Relevant Convertible Notes” for such
Conversion Date).

 

 

 

Required Exercise on Conversion Dates:

 

On each Conversion Date, a number of Options equal to the number of Relevant
Convertible Notes for such Conversion Date in denominations of USD1,000
principal amount shall be automatically exercised.

 

 

 

Expiration Date:

 

The Scheduled Valid Day immediately preceding the “Maturity Date” (as defined in
the Indenture).

 

 

 

Automatic Exercise:

 

As provided above under “Required Exercise on Conversion Dates”.

 

2

--------------------------------------------------------------------------------


 

Exercise Notice Deadline:

 

In respect of any exercise of Options hereunder on any Conversion Date, the
Exchange Business Day prior to the first Scheduled Valid Day of the Settlement
Averaging Period relating to the Convertible Notes converted on the Conversion
Date occurring on the relevant Exercise Date; provided that in the case of any
exercise of Options hereunder in connection with the conversion of any Relevant
Convertible Notes on any Conversion Date occurring during the period starting on
and including April 1, 2017 and ending on and including the second Scheduled
Valid Day immediately preceding the “Maturity Date” (as defined in the
Indenture) (the “Final Conversion Period”), the Exercise Notice Deadline shall
be the Exchange Business Day immediately following such Conversion Date.

 

 

 

Notice of Exercise:

 

Notwithstanding anything to the contrary in the Equity Definitions or under
“Automatic Exercise” above, Dealer shall have no obligation to make any payment
or delivery in respect of any exercise of Options hereunder unless Counterparty
notifies Dealer in writing prior to 4:00 PM, New York City time, on the Exercise
Notice Deadline in respect of such exercise of (i) the number of Options being
exercised on the relevant Exercise Date, (ii) the scheduled Settlement Date and
the first Scheduled Valid Day of the Settlement Averaging Period, (iii) the
Relevant Settlement Method for such Options, and (iv)  if the settlement method
for the Relevant Convertible Notes is not Settlement in Shares or Settlement in
Cash (each as defined below), the fixed amount of cash per Convertible Note that
Counterparty has elected to deliver to “Holders” (as defined in the Indenture)
of the Relevant Convertible Notes (the “Specified Cash Amount”); provided that
in the case of any exercise of Options hereunder in connection with the
conversion of any Relevant Convertible Notes on any Conversion Date occurring
during the Final Conversion Period, (A) the contents of such notice shall be as
set forth in clause (i) above and (B) if the Relevant Settlement Method for such
Options is (x) Net Share Settlement and the Specified Cash Amount is not
USD1,000, (y) Cash Settlement or (z) Combination Settlement, Dealer shall have
received a separate notice (the “Notice of Final Settlement Method”) in respect
of all such Convertible Notes before 4:00 PM, New York City time, on April 1,
2017 specifying the information required in clauses (iii) and (iv) above.
Counterparty acknowledges its responsibilities under applicable securities laws,
and in particular Section 9 and Section 10(b) of the Exchange Act (as defined
below) and the rules and regulations thereunder, in respect of any election of a
settlement method with respect to the Convertible Notes. For the avoidance of
doubt, if Counterparty fails to give such notice when due in respect of any
exercise of Options hereunder, Dealer’s obligation to make any payment and/or
delivery in respect of such exercise shall be permanently extinguished, and late
notice shall not cure such failure; provided that notwithstanding the foregoing,
such notice (and the related exercise of Options) shall be effective if given
after the Exercise Notice Deadline, but prior to 4:00 PM, New York City time, on
the fifth Exchange Business Day following the Exercise Notice Deadline, in which
event the Calculation Agent shall have the right to adjust the Delivery
Obligation as appropriate to reflect the additional costs (including, but not
limited to,

 

3

--------------------------------------------------------------------------------


 

 

 

hedging mismatches and market losses) and expenses incurred by Dealer in
connection with its hedging activities (including the unwinding of any hedge
position) as a result of Dealer not having received such notice on or prior to
the Exercise Notice Deadline.

 

 

 

Market Disruption Event:

 

Section 6.3(a) of the Equity Definitions is hereby replaced in its entirety by
the following:

 

 

 

 

 

“‘Market Disruption Event’ means, in respect of a Share, (i) a failure by the
primary U.S. national or regional securities exchange or market on which the
Shares are listed or admitted for trading to open for trading during its regular
trading session or (ii) the occurrence or existence prior to 1:00 PM, New York
City time, on any Scheduled Valid Day for the Shares for more than one half-hour
period in the aggregate during regular trading hours of any suspension or
limitation imposed on trading (by reason of movements in price exceeding limits
permitted by the relevant stock exchange or otherwise) in the Shares or in any
options contracts or futures contracts relating to the Shares.

 

 

 

Dealer’s Telephone Number and Telex and/or Facsimile Number and Contact Details
for purpose of Giving Notice:

 

To be provided by Dealer.

 

 

 

Settlement Terms:

 

 

 

 

 

Settlement Method:

 

For any Option, Net Share Settlement; provided that if the Relevant Settlement
Method set forth below for such Option is not Net Share Settlement, then the
Settlement Method for such Option shall be such Relevant Settlement Method, but
only if Counterparty shall have notified Dealer of the Relevant Settlement
Method in the Notice of Exercise or Notice of Final Settlement Method, as
applicable, for such Option.

 

 

 

Relevant Settlement Method:

 

In respect of any Option:

 

 

 

 

 

(i)                                     if Counterparty has elected to settle
its conversion obligations in respect of the Relevant Convertible Note (A)
entirely in Shares pursuant to Section 8.02(a)(iv)(A) of the Supplemental
Indenture (together with cash in lieu of fractional Shares) (such settlement
method, “Settlement in Shares”), (B) in a combination of cash and Shares
pursuant to Section 8.02(a)(iv)(C) of the Supplemental Indenture with a
Specified Cash Amount less than USD1,000 (such settlement method, “Low Cash
Combination Settlement”) or (C) in a combination of cash and Shares pursuant to
Section 8.02(a)(iv)(C) of the Supplemental Indenture with a Specified Cash
Amount equal to USD1,000, then, in each case, the Relevant Settlement Method for
such Option shall be Net Share Settlement;

 

 

 

 

 

(ii)                                  if Counterparty has elected to settle its
conversion obligations in respect of the Relevant Convertible Note in a
combination of cash and Shares pursuant to Section 8.02(a)(iv)(C) of the
Supplemental Indenture with a Specified Cash Amount greater than USD1,000, then
the Relevant Settlement Method for such Option shall be Combination Settlement;
and

 

4

--------------------------------------------------------------------------------


 

 

 

(iii)                               if Counterparty has elected to settle its
conversion obligations in respect of the Relevant Convertible Note entirely in
cash pursuant to Section 8.02(a)(iv)(B) of the Supplemental Indenture (such
settlement method, “Settlement in Cash”), then the Relevant Settlement Method
for such Option shall be Cash Settlement.

 

 

 

Net Share Settlement:

 

If Net Share Settlement is applicable to any Option exercised or deemed
exercised hereunder, Dealer will deliver to Counterparty, on the relevant
Settlement Date for each such Option, a number of Shares (the “Net Share
Settlement Amount”) equal to the sum, for each Valid Day during the Settlement
Averaging Period for each such Option, of (i) (a) the Daily Option Value for
such Valid Day, divided by (b) the Relevant Price on such Valid Day, divided by
(ii) the number of Valid Days in the Settlement Averaging Period; provided that
in no event shall the Net Share Settlement Amount for any Option exceed a number
of Shares equal to the Applicable Limit for such Option, divided by the
Applicable Limit Price on the Settlement Date for such Option.

 

 

 

 

 

Dealer will pay cash in lieu of any fractional Shares to be delivered with
respect to any Net Share Settlement Share Amount valued at the Relevant Price
for the last Valid Day of the Settlement Averaging Period.

 

 

 

Combination Settlement:

 

If Combination Settlement is applicable to any Option exercised or deemed
exercised hereunder, Dealer will deliver to Counterparty, on the relevant
Settlement Date for each such Option:

 

 

 

 

 

(i)                                     cash (the “Combination Settlement Cash
Amount”) equal to the sum, for each Valid Day during the Settlement Averaging
Period for such Option, of (A) an amount (the “Daily Combination Settlement Cash
Amount”) equal to the lesser of (1) the product of (x) the Applicable Percentage
and (y) the Specified Cash Amount minus USD1,000 and (2) the Daily Option Value,
divided by (B) the number of Valid Days in the Settlement Averaging Period;
provided that if the calculation in clause (A) above results in zero or a
negative number for any Valid Day, the Daily Combination Settlement Cash Amount
for such Valid Day shall be deemed to be zero; and

 

 

 

 

 

(ii)                                  Shares (the “Combination Settlement Share
Amount”) equal to the sum, for each Valid Day during the Settlement Averaging
Period for such Option, of a number of Shares for such Valid Day (the “Daily
Combination Settlement Share Amount”) equal to (A) (1) the Daily Option Value on
such Valid Day minus the Daily Combination Settlement Cash Amount for such Valid
Day, divided by (2) the Relevant Price on such Valid Day, divided by (B) the
number of Valid Days in the Settlement Averaging Period; provided that if the
calculation in sub-clause (A)(1) above results in zero or a negative number for
any Valid Day, the Daily Combination Settlement Share Amount for such Valid Day
shall be deemed to be zero;

 

 

 

 

 

provided that in no event shall the sum of (x) the Combination Settlement Cash
Amount for any Option and (y) the Combination

 

5

--------------------------------------------------------------------------------


 

 

 

Settlement Share Amount for such Option multiplied by the Applicable Limit Price
on the Settlement Date for such Option, exceed the Applicable Limit for such
Option.

 

 

 

 

 

Dealer will pay cash in lieu of any fractional Shares to be delivered with
respect to any Combination Settlement Share Amount valued at the Relevant Price
for the last Valid Day of the Settlement Averaging Period.

 

 

 

Cash Settlement:

 

If Cash Settlement is applicable to any Option exercised or deemed exercised
hereunder, in lieu of Section 8.1 of the Equity Definitions, Dealer will pay to
Counterparty, on the relevant Settlement Date for each such Option, an amount of
cash (the “Cash Settlement Amount” and each of the Net Share Settlement Amount,
the sum of the Combination Settlement Cash Amount and the Combination Settlement
Share Amount, and the Cash Settlement Amount, in each case, with respect to any
Option exercised or deemed exercised hereunder, the “Delivery Obligation”) equal
to the sum, for each Valid Day during the Settlement Averaging Period for such
Option, of (i) the Daily Option Value for such Valid Day, divided by (ii) the
number of Valid Days in the Settlement Averaging Period.

 

 

 

Daily Option Value:

 

For any Valid Day, an amount equal to (i) the Conversion Rate on such Valid Day,
multiplied by (ii) the Applicable Percentage, multiplied by (iii) the Relevant
Price on such Valid Day less the Strike Price on such Valid Day; provided that
if the calculation contained in clause (iii) above results in a negative number,
the Daily Option Value for such Valid Day shall be deemed to be zero. In no
event will the Daily Option Value be less than zero.

 

 

 

Applicable Limit:

 

For any Option, an amount of cash equal to the Applicable Percentage multiplied
by the excess of (i) the aggregate of (A) the amount of cash, if any, delivered
to the “Holder” (as defined in the Indenture) of the Relevant Convertible Note
upon conversion of such Relevant Convertible Note and (B) the number of Shares,
if any, delivered to the “Holder” (as defined in the Indenture) of the Relevant
Convertible Note upon conversion of Relevant Convertible Note multiplied by the
Applicable Limit Price on the Settlement Date for such Option, over (ii)
USD1,000.

 

 

 

Applicable Limit Price:

 

On any day, the opening price as displayed under the heading “Op” on Bloomberg
page GTAT <equity> (or any successor thereto).

 

 

 

Valid Day:

 

A day on which (i) there is no Market Disruption Event and (ii) trading in the
Shares generally occurs on the Exchange or, if the Shares are not then listed on
the Exchange, on the principal other U.S. national or regional securities
exchange on which the Shares are then listed or, if the Shares are not then
listed on a U.S. national or regional securities exchange, on the principal
other market on which the Shares are then listed or admitted for trading. If the
Shares are not so listed or admitted for trading, “Valid Day” means a Business
Day.

 

 

 

Scheduled Valid Day:

 

A day that is scheduled to be a Valid Day on the principal U.S. national or
regional securities exchange or market on which the Shares are listed or
admitted for trading. If the Shares are not so

 

6

--------------------------------------------------------------------------------


 

 

 

listed or admitted for trading, “Scheduled Valid Day” means a Business Day.

 

 

 

Business Day:

 

Any day other than a Saturday, a Sunday or a day on which the Federal Reserve
Bank of New York is authorized or required by law or executive order to close or
be closed.

 

 

 

Settlement Date:

 

For any Option, the third Scheduled Valid Day immediately following the final
Valid Day of the Settlement Averaging Period for such Option.

 

 

 

Relevant Price:

 

On any Valid Day, the per Share volume-weighted average price as displayed under
the heading “Bloomberg VWAP” on Bloomberg page “GTAT <equity> AQR” (or its
equivalent successor if such page is not available) in respect of the period
from the scheduled open of trading on the Exchange to the Scheduled Closing Time
of the Exchange on such Valid Day (or if such volume-weighted average price is
unavailable, the market value of one Share on such Valid Day, as determined by
the Calculation Agent using, if practicable, a volume-weighted average method).
The Relevant Price will be determined without regard to after hours trading or
any other trading outside of the regular trading session trading hours.

 

 

 

Settlement Averaging Period:

 

For any Option and regardless of the Settlement Method applicable to such
Option:

 

 

 

 

 

(i)                                     if the related Conversion Date occurs
prior to April 1, 2017, the 40 consecutive Valid Days commencing on, and
including, the third Valid Day following such Conversion Date; provided that if
the Notice of Exercise for such Option specifies that Settlement in Shares or
Low Cash Combination Settlement applies to the Relevant Convertible Note, the
Settlement Averaging Period shall be the 80 consecutive Valid Day period
commencing on, and including, the third Valid Day immediately following such
Conversion Date; or

 

 

 

 

 

(ii)                                  if the related Conversion Date occurs on
or following April 1, 2017, the 40 consecutive Valid Days commencing on, and
including, the 42nd Scheduled Valid Day immediately prior to October 1, 2017;
provided that if the Notice of Exercise or Notice of Final Settlement Method, as
applicable, for such Option specifies that Settlement in Shares or Low Cash
Combination Settlement applies to the Relevant Convertible Note, the Settlement
Averaging Period shall be the 80 consecutive Valid Days commencing on, and
including, the 82nd Scheduled Valid Day immediately prior to October 1, 2017.

 

 

 

Other Applicable Provisions:

 

To the extent Dealer is obligated to deliver Shares hereunder, the provisions of
Sections 9.1(c), 9.8, 9.9, 9.10 and 9.11 (except that the Representation and
Agreement contained in Section 9.11 of the Equity Definitions shall be modified
by excluding any representations therein relating to restrictions, obligations,
limitations or requirements under applicable securities laws arising as a result
of the fact that Counterparty is the Issuer of the Shares) of the Equity
Definitions will be applicable as if “Physical

 

7

--------------------------------------------------------------------------------


 

 

 

Settlement” applied to the Transaction.

 

 

 

Restricted Certificated Shares:

 

Notwithstanding anything to the contrary in the Equity Definitions, Dealer may,
in whole or in part, deliver any Shares required to be delivered to Counterparty
hereunder in certificated form in lieu of delivery through the Clearance System.
With respect to such certificated Shares, the Representation and Agreement
contained in Section 9.11 of the Equity Definitions shall be modified by
deleting the remainder of the provision after the word “encumbrance” in the
fourth line thereof.

 

 

 

Share Adjustments:

 

 

 

 

 

Method of Adjustment:

 

Notwithstanding Section 11.2 of the Equity Definitions, upon the occurrence of
any event or condition set forth in Sections 8.04(a), (b), (c), (d) and (e) of
the Supplemental Indenture that results in an adjustment under the Indenture,
the Calculation Agent shall make a corresponding adjustment to the terms
relevant to the exercise, settlement or payment of the Transaction. Immediately
upon the occurrence of any such event or condition contemplated by Section
Sections 8.04(a), (b), (c), (d) and (e) of the Supplemental Indenture,
Counterparty shall notify the Calculation Agent of such event or condition; and
once the adjustments to be made to the terms of the Indenture and the
Convertible Notes in respect of such event or condition have been determined,
Counterparty shall immediately notify the Calculation Agent in writing of the
details of such adjustments; provided that, notwithstanding the foregoing, if
any Potential Adjustment Event occurs during the Settlement Averaging Period but
no adjustment was made to any Convertible Note under the Indenture because the
relevant “Holder” (as defined in the Indenture) was deemed to be a record owner
of the underlying Shares on the related Conversion Date, then the Calculation
Agent shall make an adjustment, as determined by it, to the terms hereof in
order to account for such Potential Adjustment Event.

 

 

 

Extraordinary Events:

 

 

 

 

 

Merger Events:

 

Notwithstanding Section 12.1(b) of the Equity Definitions, a “Merger Event”
means the occurrence of any event or condition set forth in Section 8.07(a) of
the Supplemental Indenture.

 

 

 

Consequences of Merger Events:

 

Notwithstanding Sections 12.2 and 12.3 of the Equity Definitions, upon the
occurrence of a Merger Event that results in an adjustment under the Indenture,
the Calculation Agent shall make a corresponding adjustment to the terms
relevant to the exercise, settlement or payment of the Transaction; provided
that such adjustment shall be made without regard to any adjustment to the
Conversion Rate pursuant to Section 8.03 or 8.04(h)  of the Supplemental
Indenture; and provided further that the Calculation Agent may limit or alter
any such adjustment referenced in this paragraph so that the fair value of the
Transaction to Dealer (taking into account a commercially reasonable hedge
position) is not adversely affected as a result of such adjustment; and provided
further that if, with respect to a Merger Event, (i) the consideration for the
Shares includes (or, at the option of a holder of Shares, may include) shares of
an entity or person that is not a corporation organized under the laws of the
United States, any State thereof or the District of Columbia or (ii) the
Counterparty following such

 

8

--------------------------------------------------------------------------------


 

 

 

Merger Event will not be a corporation organized under the laws of the United
States, any State thereof or the District of Columbia or will not be the Issuer
following such Merger Event, Cancellation and Payment (Calculation Agent
Determination) may apply at the sole election of Dealer.

 

 

 

Notice of Merger Consideration:

 

Upon the occurrence of a Merger Event that causes the Shares to be converted
into the right to receive more than a single type of consideration (determined
based in part upon any form of stockholder election), Counterparty shall
reasonably promptly (but, in any event prior to the effective time of such
Merger Event) notify the Calculation Agent of (i) the weighted average of the
types and amounts of consideration received by the holders of Shares entitled to
receive cash, securities or other property or assets with respect to or in
exchange for such Shares in any Merger Event who affirmatively make such an
election and (ii) the details of the adjustment made under the Indenture in
respect of such Merger Event.

 

 

 

Nationalization, Insolvency or Delisting:

 

Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall thereafter be deemed to be the
Exchange.

 

 

 

Additional Disruption Events:

 

 

 

 

 

(a)          Change in Law:

 

Applicable; provided that Section 12.9(a)(ii) is hereby amended by (x) adding
the words “(including, for the avoidance of doubt and without limitation,
adoption or promulgation of new regulations authorized or mandated by existing
statute)” after the word “regulation” in the second line thereof, (y) adding the
words “or any Hedge Positions” after the word “Shares” in the clause (X) thereof
and (z) adding the words “, or holding, acquiring or disposing of Shares or any
Hedge Positions relating,” after the word “obligations” in clause (Y) thereof.

 

 

 

(b)         Failure to Deliver:

 

Applicable

 

 

 

(c)          Insolvency Filing:

 

Applicable

 

 

 

(d)         Hedging Disruption:

 

Applicable; provided that:

 

 

 

 

 

(i) Section 12.9(a)(v) of the Equity Definitions is hereby modified by inserting
the following two phrases at the end of such Section:

 

 

 

 

 

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”; and

 

 

 

 

 

(ii) Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the

 

9

--------------------------------------------------------------------------------


 

 

 

Transaction affected by such Hedging Disruption”.

 

 

 

(e)          Increased Cost of Hedging:

 

Applicable

 

 

 

Hedging Party:

 

For all applicable Potential Adjustment Events and Extraordinary Events, Dealer

 

 

 

Determining Party:

 

For all applicable Extraordinary Events, Dealer

 

 

 

Non-Reliance:

 

Applicable

 

 

 

Agreements and Acknowledgments Regarding Hedging Activities:

 

Applicable

 

 

 

Additional Acknowledgments:

 

Applicable

 

 

 

3.               Calculation Agent:

 

Dealer

 

 

 

4.               Account Details:

 

 

 

 

 

Dealer Payment Instructions:

 

Bank of America, N.A.

 

 

New York, NY

 

 

SWIFT: BOFAUS3N

 

 

Bank Routing: 026-009-593

 

 

Account Name: Bank of America

 

 

Account No. : 0012334-61892

 

 

 

Counterparty Payment Instructions:

 

To be provided by Counterparty.

 

5.               Offices:

 

The Office of Dealer for the Transaction is: New York

 

The Office of Counterparty for the Transaction is: Not applicable

 

6.               Notices:

 

Address for notices or communications to Counterparty for purposes of this
Confirmation:

 

To:

GT Advanced Technologies Inc.

 

20 Trafalgar Square

 

Nashua, NH 03063

Attn:

Hoil Kim, General Counsel

Telephone:

(603) 883-5200

 

Address for notices or communications to Dealer for purposes of this
Confirmation:

 

To:

Bank of America, N.A.

 

c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated

 

One Bryant Park

 

New York, NY 10036

Attn:

John Servidio

Telephone:

646-855-7127

Facsimile:

704-208-2869

 

7.               Representations, Warranties and Agreements:

 

(a)                                  In addition to the representations and
warranties in the Agreement and those contained elsewhere herein, Counterparty
represents and warrants to and for the benefit of, and agrees with, Dealer as of
the date hereof (unless otherwise specified) that:

 

(i)                                     On the Trade Date, and as of any date on
which Counterparty gives Dealer a Notice of Cash Payment Termination under (and
as defined in) Section 8(b) below, (A) none of Counterparty and its officers and
directors is aware of any material nonpublic information regarding Counterparty
or the Shares and (B) all reports and other documents filed by Counterparty with
the Securities and Exchange Commission pursuant to

 

10

--------------------------------------------------------------------------------


 

the Securities Exchange Act of 1934, as amended (the “Exchange Act”) when
considered as a whole (with the more recent such reports and documents deemed to
amend inconsistent statements contained in any earlier such reports and
documents), do not contain any untrue statement of a material fact or any
omission of a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances in which they were
made, not misleading.

 

(ii)                                  On the Trade Date, neither Counterparty
nor any “affiliate” or “affiliated purchaser” (each as defined in Rule 10b-18
under the Exchange Act) shall directly or indirectly (including, without
limitation, by means of any cash-settled or other derivative instrument)
purchase, offer to purchase, place any bid or limit order that would effect a
purchase of, or commence any tender offer relating to, any Shares (or an
equivalent interest, including a unit of beneficial interest in a trust or
limited partnership or a depository share) or any security convertible into or
exchangeable or exercisable for Shares, except through Dealer.

 

(iii)                               Without limiting the generality of Section
13.1 of the Equity Definitions, Counterparty acknowledges that Dealer is not
making any representations or warranties or taking any position or expressing
any view with respect to the treatment of the Transaction under any accounting
standards including ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, or ASC Topic 480, Distinguishing Liabilities from
Equity and ASC 815-40, Derivatives and Hedging — Contracts in Entity’s Own
Equity (or any successor issue statements) or under FASB’s Liabilities & Equity
Project.

 

(iv)                              Without limiting the generality of Section
3(a)(iii) of the Agreement, the Transaction will not violate Rule 13e-1 or Rule
13e-4 under the Exchange Act.

 

(v)                                 Prior to the Trade Date, Counterparty shall
deliver to Dealer a resolution of Counterparty’s board of directors authorizing
the Transaction and such other certificate or certificates as Dealer shall
reasonably request.

 

(vi)                              Counterparty is not entering into this
Confirmation to create actual or apparent trading activity in the Shares (or any
security convertible into or exchangeable for Shares) or to raise or depress or
otherwise manipulate the price of the Shares (or any security convertible into
or exchangeable for Shares) or otherwise in violation of the Exchange Act.

 

(vii)                           Counterparty is not, and after giving effect to
the transactions contemplated hereby will not be, required to register as an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended.

 

(viii)                        On each of the Trade Date and the Premium Payment
Date, Counterparty is not, or will not be, “insolvent” (as such term is defined
under Section 101(32) of the U.S. Bankruptcy Code (Title 11 of the United States
Code) (the “Bankruptcy Code”)) and Counterparty would be able to purchase the
Shares hereunder in compliance with the laws of the jurisdiction of its
incorporation.

 

(ix)                                No state law, rule, regulation or regulatory
order applicable to the Shares would give rise to any reporting, consent,
registration or other requirement (including without limitation a requirement to
obtain prior approval from any person or entity) as a result of Dealer or its
affiliates owning or holding (however defined) Shares, other than any reporting
requirement imposed by Section 13 or 16 of the Exchange Act.

 

(x)                                   The representations and warranties of
Counterparty set forth in Section 3 of the Agreement and Section 3 of the
Underwriting Agreement, dated September 24, 2012 (the “Underwriting Agreement”),
among the Counterparty, UBS Securities LLC and Merrill Lynch, Pierce, Fenner &
Smith Incorporated, as representatives of the Underwriters party thereto, are
true and correct and are hereby deemed to be repeated to Dealer as if set forth
herein.

 

(xi)                                Counterparty understands no obligations of
Dealer to it hereunder will be entitled to the benefit of deposit insurance and
that such obligations will not be guaranteed by any affiliate of Dealer or any
governmental agency.

 

(xii)                             Counterparty (A) is capable of evaluating
investment risks independently, both in general and with regard to all
transactions and investment strategies involving a security or securities; (B)
will exercise independent judgment in evaluating the recommendations of any
broker-dealer or its associated persons, unless it has otherwise notified the
broker-dealer in writing; and (C) has total assets of at least $50 million as of
the date hereof.

 

11

--------------------------------------------------------------------------------


 

(b)                                 Each of Dealer and Counterparty agrees and
represents that it is an “eligible contract participant” as defined in the U.S.
Commodity Exchange Act, as amended.

 

(c)                                  Each of Dealer and Counterparty
acknowledges that the offer and sale of the Transaction to it is intended to be
exempt from registration under the Securities Act of 1933, as amended (the
“Securities Act”), by virtue of Section 4(2) thereof.  Accordingly, Counterparty
represents and warrants to Dealer that (i) it has the financial ability to bear
the economic risk of its investment in the Transaction and is able to bear a
total loss of its investment, (ii) it is an “accredited investor” as that term
is defined in Regulation D as promulgated under the Securities Act, (iii) it is
entering into the Transaction for its own account and without a view to the
distribution or resale thereof and (iv) the assignment, transfer or other
disposition of the Transaction has not been and will not be registered under the
Securities Act and is restricted under this Confirmation, the Securities Act and
state securities laws.

 

(d)                                 Counterparty agrees and acknowledges that
Dealer is a “financial institution,”  “swap participant” and “financial
participant” within the meaning of Sections 101(22), 101(53C) and 101(22A) of
the Bankruptcy Code.  The parties hereto further agree and acknowledge that it
is the intent of the parties that (A) this Confirmation is (i) a “securities
contract,” as such term is defined in Section 741(7) of the Bankruptcy Code,
with respect to which each payment and delivery hereunder or in connection
herewith is a “termination value,” “payment amount” or “other transfer
obligation” within the meaning of Section 362 of the Bankruptcy Code and a
“settlement payment,” within the meaning of Section 546 of the Bankruptcy Code
and (ii) a “swap agreement,” as such term is defined in Section 101(53B) of the
Bankruptcy Code, with respect to which each payment and delivery hereunder or in
connection herewith is a “termination value,” “payment amount” or “other
transfer obligation” within the meaning of Section 362 of the Bankruptcy Code
and a “transfer,” as such term is defined in Section 101(54) of the Bankruptcy
Code and a “payment or other transfer of property” within the meaning of
Sections 362 and 546 of the Bankruptcy Code, and (B) Dealer is entitled to the
protections afforded by, among other sections, Sections 362(b)(6), 362(b)(17),
362(o), 546(e), 546(g), 548(d)(2), 555, 560 and 561 of the Bankruptcy Code.

 

(e)                                  Counterparty shall deliver to Dealer an
opinion of counsel, dated as of the Effective Date and reasonably acceptable to
Dealer in form and substance, with respect to the matters set forth in Section
3(a) of the Agreement.

 

8.  Other Provisions:

 

(a)                                  Additional Termination Events.  The
occurrence of (i) an “Event of Default” with respect to Counterparty under the
terms of the Convertible Notes as set forth in Section 5.02 of the Supplemental
Indenture or (ii) an Amendment Event shall be an Additional Termination Event
with respect to which the Transaction is the sole Affected Transaction and
Counterparty is the sole Affected Party and Dealer shall be the party entitled
to designate an Early Termination Date pursuant to Section 6(b) of the
Agreement.

 

“Amendment Event” means that Counterparty amends, modifies, supplements, waives
or obtains a waiver in respect of any term of the Indenture or the Convertible
Notes governing the principal amount, coupon, maturity, repurchase obligation of
Counterparty, redemption right of Counterparty, any term relating to conversion
of the Convertible Notes (including changes to the conversion price, conversion
settlement dates or conversion conditions), or any term that would require
consent of the holders of not less than 100% of the principal amount of the
Convertible Notes to amend, in each case without the consent of Dealer.

 

(b)                                 Alternative Calculations and Payment on
Early Termination and on Certain Extraordinary Events.  If Dealer shall owe
Counterparty any amount pursuant to “Consequences of Merger Events” above or
Sections 12.6, 12.7 or 12.9 of the Equity Definitions or pursuant to Section
6(d)(ii) of the Agreement (a “Payment Obligation”), Dealer shall satisfy any
such Payment Obligation by the Share Termination Alternative (as defined below),
unless (a) Counterparty gives irrevocable telephonic notice to Dealer, confirmed
in writing within one Scheduled Trading Day, no later than 9:30 A.M., New York
City time, on the Scheduled Trading Day immediately following the relevant
merger date, Announcement Date, Early Termination Date or date of cancellation
or termination in respect of an Extraordinary Event, as applicable, of its
election that the Share Termination Alternative shall not apply (“Notice of Cash
Payment Termination”) and (b) Dealer agrees, in its sole discretion, to such
election, in which case the provisions of “Consequences of Merger Events” above,
Sections 12.6, 12.7 or 12.9 of the Equity Definitions or Section 6(d)(ii) of the
Agreement, as the case may be, shall apply.  If the Share Termination
Alternative applies, the following provisions shall apply on the Scheduled
Trading Day immediately following the relevant merger date, Announcement Date,
Early Termination Date or date of cancellation or termination in respect of an
Extraordinary Event, as applicable:

 

Share Termination Alternative:

Applicable and means that Dealer shall deliver to Counterparty the Share

 

12

--------------------------------------------------------------------------------


 

 

Termination Delivery Property on the date on which the Payment Obligation would
otherwise be due pursuant to “Consequences of Merger Events” above, Section 12.7
or 12.9 of the Equity Definitions or Section 6(d)(ii) of the Agreement, as
applicable, or such later date as the Calculation Agent may reasonably determine
(the “Share Termination Payment Date”), in satisfaction of the Payment
Obligation.

 

 

Share Termination Delivery Property:

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of the aggregate amount of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.

 

 

Share Termination Unit Price:

The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to Dealer at the time of notification of the Payment Obligation.

 

 

Share Termination Delivery Unit:

In the case of a Termination Event, Event of Default, Delisting or Additional
Disruption Event, one Share or, in the case of an Insolvency, Nationalization or
Merger Event, one Share or a unit consisting of the number or amount of each
type of property received by a holder of one Share (without consideration of any
requirement to pay cash or other consideration in lieu of fractional amounts of
any securities) in such Insolvency, Nationalization or Merger Event, as
applicable. If such Insolvency, Nationalization or Merger Event involves a
choice of consideration to be received by holders, such holder shall be deemed
to have elected to receive the maximum possible amount of cash.

 

 

Failure to Deliver:

Applicable

 

 

Other applicable provisions:

If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.10 and 9.11 (except that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws arising as a result of the fact
that Counterparty is the issuer of the Shares or any portion of the Share
Termination Delivery Units) of the Equity Definitions will be applicable as if
“Physical Settlement” applied to the Transaction, except that all references to
“Shares” shall be read as references to “Share Termination Delivery Units.”

 

(c)                                  Disposition of Hedge Shares.  Counterparty
hereby agrees that if, in the good faith reasonable judgment of Dealer, any
Shares (the “Hedge Shares”) acquired by Dealer for the purpose of hedging its
obligations pursuant to the Transaction cannot be sold in the public market by
Dealer without registration under the Securities Act, Counterparty shall, at its
election: (i) in order to allow Dealer to sell the Hedge Shares in a registered
offering, make available to Dealer an effective registration statement under the
Securities Act to cover the resale of such Hedge Shares and (A) enter into an
agreement, in form and substance satisfactory to Dealer, substantially in the
form of an underwriting agreement for a registered offering, (B) provide
accountant’s “comfort” letters in customary form for registered offerings of
equity securities, (C) provide disclosure opinions of nationally recognized
outside counsel to Counterparty reasonably acceptable to Dealer, (D) provide
other customary opinions, certificates and closing documents customary in form
for registered offerings of equity securities and (E) afford Dealer a reasonable
opportunity to conduct a “due diligence” investigation with respect to
Counterparty customary in scope for underwritten offerings of equity securities
(provided, however, that if Dealer, in its sole reasonable discretion, is not
satisfied with access to due diligence materials, the results of its due
diligence investigation, or the procedures and documentation for the registered
offering referred to above, then clause (ii) or clause (iii) of this Section
8(c) shall apply at the election of Counterparty); (ii) in order to allow Dealer
to sell the Hedge Shares in a private placement, enter into a private placement
agreement substantially similar to private placement purchase agreements
customary for private placements of equity securities, in form and substance
satisfactory to Dealer, including customary representations, covenants, blue sky
and other

 

13

--------------------------------------------------------------------------------


 

governmental filings and/or registrations, indemnities to Dealer, due diligence
rights (for Dealer or any designated buyer of the Hedge Shares from Dealer),
opinions and certificates and such other documentation as is customary for
private placements agreements, all reasonably acceptable to Dealer (in which
case, the Calculation Agent shall make any adjustments to the terms of the
Transaction that are necessary, in its reasonable judgment, to compensate Dealer
for any discount from the public market price of the Shares incurred on the sale
of Hedge Shares in a private placement); or (iii) purchase the Hedge Shares from
Dealer at the Relevant Price on such Exchange Business Days, and in the amounts,
requested by Dealer.

 

(d)                                 Amendment to Equity Definitions.  The
following amendment shall be made to the Equity Definitions:

 

Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1) deleting
from the fourth line thereof the word “or” after the word “official” and
inserting a comma therefor, and (2) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor “or (C) at
Dealer’s option, the occurrence of any of the events specified in Section
5(a)(vii)(1) through (9) of the ISDA Master Agreement with respect to that
Issuer.”

 

(e)                                  Repurchase and Conversion Rate Adjustment
Notices.  Counterparty shall, at least 10 Scheduled Trading Days prior to
effecting any repurchase of Shares or consummating or otherwise executing or
engaging in any transaction or event (a “Conversion Rate Adjustment Event”) that
would lead to an increase in the Conversion Rate (as such term is defined in the
Indenture), give Dealer a written notice of such repurchase or Conversion Rate
Adjustment Event (a “Repurchase Notice”) if, following such repurchase or
Conversion Rate Adjustment Event, the Notice Percentage as determined on the
date of such Repurchase Notice is (i) greater than 4.5% and (ii) greater by 0.5%
than the Notice Percentage included in the immediately preceding Repurchase
Notice (or, in the case of the first such Repurchase Notice, greater than the
Notice Percentage as of the date hereof), and, if such repurchase or Conversion
Rate Adjustment Event, or the intention to effect the same, would constitute
material non-public information with respect to Counterparty or the Shares,
Counterparty shall make public disclosure thereof at or prior to delivery of
such Repurchase Notice.  The “Notice Percentage” as of any day is the fraction,
expressed as a percentage, the numerator of which is the Number of Shares and
the denominator of which is the number of Shares outstanding on such day.  In
the event that Counterparty fails to provide Dealer with a Repurchase Notice on
the day and in the manner specified in this Section 8(e) then Counterparty
agrees to indemnify and hold harmless Dealer, its affiliates and their
respective directors, officers, employees, agents and controlling persons
(Dealer and each such person being an “Indemnified Party”) from and against any
and all losses, claims, damages and liabilities (or actions in respect thereof),
joint or several, to which such Indemnified Party may become subject under
applicable securities laws, including without limitation, Section 16 of the
Exchange Act, relating to or arising out of such failure.  If for any reason the
foregoing indemnification is unavailable to any Indemnified Party or
insufficient to hold harmless any Indemnified Party, then Counterparty shall
contribute, to the maximum extent permitted by law, to the amount paid or
payable by the Indemnified Party as a result of such loss, claim, damage or
liability.  In addition, Counterparty will reimburse any Indemnified Party for
all expenses (including reasonable counsel fees and expenses) as they are
incurred (after notice to Counterparty) in connection with the investigation of,
preparation for or defense or settlement of any pending or threatened claim or
any action, suit or proceeding arising therefrom, whether or not such
Indemnified Party is a party thereto and whether or not such claim, action, suit
or proceeding is initiated or brought by or on behalf of Counterparty.  This
indemnity shall survive the completion of the Transaction contemplated by this
Confirmation and any assignment and delegation of the Transaction made pursuant
to this Confirmation or the Agreement shall inure to the benefit of any
permitted assignee of Dealer.

 

(f)                                    Transfer and Assignment.  Either party
may transfer any of its rights or obligations under the Transaction with the
prior written consent of the non-transferring party, such consent not to be
unreasonably withheld or delayed. For the avoidance of doubt, Dealer may
condition its consent on any of the following, without limitation: (i) the
receipt by Dealer of opinions and documents reasonably satisfactory to Dealer in
connection with such assignment, (ii) such assignment being effected on terms
reasonably satisfactory to Dealer with respect to any legal and regulatory
requirements relevant to Dealer, and (iii) Counterparty continuing to be
obligated to provide notices hereunder relating to the Convertible Notes and
continuing to be obligated with respect to “Disposition of Hedge Shares” and
“Repurchase Notices” above.  In addition, Dealer may transfer or assign without
any consent of the Counterparty its rights and obligations hereunder and under
the Agreement, in whole or in part, to (i) any of its affiliates, (ii) any
entities sponsored or organized by, or on behalf of or for the benefit of Dealer
or (iii) any person of credit quality equivalent to Dealer.  At any time at
which any Excess Ownership Position or a Hedging Disruption exists, if Dealer,
in its discretion, is unable to effect a transfer or assignment to a third party
in accordance with the requirements set forth above after using its commercially
reasonable efforts on pricing terms and within a time period reasonably
acceptable to Dealer such that an Excess Ownership Position or a Hedging
Disruption, as the case may be, no longer exists, Dealer may designate any

 

14

--------------------------------------------------------------------------------


 

Scheduled Trading Day as an Early Termination Date with respect to a portion
(the “Terminated Portion”) of the Transaction, such that such Excess Ownership
Position or Hedging Disruption, as the case may be, no longer exists. In the
event that Dealer so designates an Early Termination Date with respect to a
portion of the Transaction, a payment or delivery shall be made pursuant to
Section 6 of the Agreement and Section 8(b) of this Confirmation as if (i) an
Early Termination Date had been designated in respect of a Transaction having
terms identical to the Terminated Portion of the Transaction, (ii) Counterparty
shall be the sole Affected Party with respect to such partial termination and
(iii) such portion of the Transaction shall be the only Terminated Transaction.
“Excess Ownership Position” means any of the following: (i) the Equity
Percentage exceeds 7.5%, (ii) Dealer or any “affiliate” or “associate” of Dealer
would own in excess of 13% of the outstanding Shares for purposes of Section 203
of the Delaware General Corporation Law or (iii) Dealer, Dealer Group (as
defined below) or any person whose ownership position would be aggregated with
that of Dealer or Dealer Group (Dealer, Dealer Group or any such person, a
“Dealer Person”) under any federal, state or local laws, regulations, regulatory
orders or organizational documents or contracts of Counterparty that are, in
each case, applicable to ownership of Shares (“Applicable Laws”), owns,
beneficially owns, constructively owns, controls, holds the power to vote or
otherwise meets a relevant definition of ownership in excess of a number of
Shares equal to (x) the number of Shares that would give rise to reporting or
registration obligations or other requirements (including obtaining prior
approval by a state or federal regulator) of a Dealer Person, or could result in
an adverse effect on a Dealer Person, under Applicable Laws, as determined by
Dealer in its reasonable discretion, and with respect to which such requirements
have not been met or the relevant approval has not been received or that would
give rise to any consequences under the constitutive documents of Counterparty
or any contract or agreement to which Counterparty is a party, in each case
minus (y) 1% of the number of Shares outstanding on the date of determination. 
The “Equity Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the number of Shares that Dealer and
any of its affiliates or any other person subject to aggregation with Dealer,
for purposes of the “beneficial ownership” test under Section 13 of the Exchange
Act, or any “group” (within the meaning of Section 13) of which Dealer is or may
be deemed to be a part (Dealer and any such affiliates, persons and groups,
collectively, “Dealer Group”) beneficially owns (within the meaning of Section
13 of the Exchange Act), without duplication, on such day (or, to the extent
that, as a result of a change in law, regulation or interpretation after the
date hereof, the equivalent calculation under Section 16 of the Exchange Act and
the rules and regulations thereunder results in a higher number, such number)
and (B) the denominator of which is the number of Shares outstanding on such
day.

 

(g)                                 Staggered Settlement.  Dealer may, by notice
to Counterparty on or prior to any Settlement Date (a “Nominal Settlement
Date”), elect to deliver any Shares deliverable hereunder on two or more dates
(each, a “Staggered Settlement Date”) or at two or more times on the Nominal
Settlement Date as follows:

 

(i)                                     in such notice, Dealer will specify to
Counterparty the related Staggered Settlement Dates (each of which will be on or
prior to such Nominal Settlement Date, but not prior to the beginning of the
related Settlement Averaging Period) or delivery times and how it will allocate
the Shares it is required to deliver hereunder among the Staggered Settlement
Dates or delivery times;

 

(ii)                                  the aggregate number of Shares that Dealer
will deliver to Counterparty hereunder on all such Staggered Settlement Dates
and delivery times will equal the number of Shares that Dealer would otherwise
be required to deliver on such Nominal Settlement Date; and

 

(iii)                               if the Net Share Settlement terms or the
Combination Settlement terms set forth above were to apply on the Nominal
Settlement Date, then the Net Share Settlement terms or the Combination
Settlement terms, as the case may be, will apply on each Staggered Settlement
Date, except that the Shares otherwise deliverable on such Nominal Settlement
Date will be allocated among such Staggered Settlement Dates as specified by
Dealer in the notice referred to in clause (i) above.

 

(h)                                 Right to Extend.  Dealer may postpone any
Exercise Date or Settlement Date or any other date of valuation or delivery by
Dealer, with respect to some or all of the relevant Options (in which event the
Calculation Agent shall make appropriate adjustments to the Delivery
Obligation), if Dealer determines, in its reasonable discretion, that such
extension is reasonably necessary or appropriate to (i) preserve Dealer’s
hedging or hedge unwind activity hereunder in light of existing liquidity
conditions in the cash market, the stock loan market or any other relevant
market or (ii) to enable Dealer to effect purchases of Shares in connection with
its hedging, hedge unwind or settlement activity hereunder in a manner that
would, if Dealer were Counterparty or an affiliated purchaser of Counterparty,
be in compliance with applicable legal, regulatory or self-regulatory
requirements, or with related policies and procedures applicable to Dealer.

 

(i)                                     Adjustments.  For the avoidance of
doubt, whenever the Calculation Agent is called upon to make an

 

15

--------------------------------------------------------------------------------


 

adjustment pursuant to the terms of this Confirmation or the Definitions to take
into account the effect of an event, the Calculation Agent shall make such
adjustment by reference to the effect of such event on the Hedging Party,
assuming that the Hedging Party maintains a commercially reasonable hedge
position.

 

(j)                                     Disclosure.  Effective from the date of
commencement of discussions concerning the Transaction, Counterparty and each of
its employees, representatives, or other agents may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
the Transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to Counterparty relating to such tax treatment and
tax structure.

 

(k)                                  Designation by Dealer.  Notwithstanding any
other provision in this Confirmation to the contrary requiring or allowing
Dealer to purchase, sell, receive or deliver any Shares or other securities to
or from Counterparty, Dealer may designate any of its affiliates to purchase,
sell, receive or deliver such shares or other securities and otherwise to
perform Dealer obligations in respect of the Transaction and any such designee
may assume such obligations.  Dealer shall be discharged of its obligations to
Counterparty to the extent of any such performance.

 

(l)                                     No Netting and Set-off.  Each party
waives any and all rights it may have to set off obligations arising under the
Agreement and the Transaction against other obligations between the parties,
whether arising under any other agreement, applicable law or otherwise.

 

(m)                               Equity Rights.  Dealer acknowledges and agrees
that this Confirmation is not intended to convey to it rights with respect to
the Transaction that are senior to the claims of common stockholders in the
event of Counterparty’s bankruptcy.  For the avoidance of doubt, the parties
agree that the preceding sentence shall not apply at any time other than during
Counterparty’s bankruptcy to any claim arising as a result of a breach by
Counterparty of any of its obligations under this Confirmation or the
Agreement.  For the avoidance of doubt, the parties acknowledge that this
Confirmation is not secured by any collateral that would otherwise secure the
obligations of Counterparty herein under or pursuant to any other agreement.

 

(n)                                 Early Unwind.  In the event the sale by
Counterparty of the Convertible Notes is not consummated with the initial
purchasers pursuant to the Underwriting Agreement for any reason by the close of
business in New York on September 28, 2012 (or such later date as agreed upon by
the parties) (September 28, 2012 or such later date being the “Early Unwind
Date”), the Transaction shall automatically terminate (the “Early Unwind”), on
the Early Unwind Date and (i) the Transaction and all of the respective rights
and obligations of Dealer and Counterparty thereunder shall be cancelled and
terminated and (ii) Counterparty shall pay to Dealer an amount in cash equal to
the aggregate amount of costs and expenses relating to the unwinding of Dealer’s
hedging activities in respect of the Transaction (including market losses
incurred in reselling any Shares purchased by Dealer or its affiliates in
connection with such hedging activities).  Following such termination,
cancellation and payment, each party shall be released and discharged by the
other party from and agrees not to make any claim against the other party with
respect to any obligations or liabilities of either party arising out of and to
be performed in connection with the Transaction either prior to or after the
Early Unwind Date.  Dealer and Counterparty represent and acknowledge to the
other that upon an Early Unwind and following the payment referred to above, all
obligations with respect to the Transaction shall be deemed fully and finally
discharged.

 

(o)                                 Wall Street Transparency and Accountability
Act of 2010.  The parties hereby agree that none of (v) Section 739 of the Wall
Street Transparency and Accountability Act of 2010 (“WSTAA”), (w) any similar
legal certainty provision in any legislation enacted, or rule or regulation
promulgated, on or after the Trade Date, (x) the enactment of WSTAA or any
regulation under the WSTAA, (y) any requirement under WSTAA nor (z) an amendment
made by WSTAA, shall limit or otherwise impair either party’s rights to
terminate, renegotiate, modify, amend or supplement this Confirmation or the
Agreement, as applicable, arising from a termination event, force majeure,
illegality, increased costs, regulatory change or similar event under this
Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position or
Illegality (as defined in the Agreement)).

 

(p)                                 Waiver of Trial by Jury.  EACH OF
COUNTERPARTY AND DEALER HEREBY IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THE TRANSACTION OR
THE ACTIONS OF DEALER OR ITS AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR
ENFORCEMENT HEREOF.

 

16

--------------------------------------------------------------------------------


 

(q)                                 Governing Law; Jurisdiction.  THIS
CONFIRMATION AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO
THIS CONFIRMATION SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.  THE
PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF
THE STATE OF NEW YORK AND THE UNITED STATES COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK IN CONNECTION WITH ALL MATTERS RELATING HERETO AND WAIVE ANY OBJECTION
TO THE LAYING OF VENUE IN, AND ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO,
THESE COURTS.

 

(r)                                    [Reserved.]

 

(s)                                  Agreements and Acknowledgements Regarding
Hedging.  Counterparty understands, acknowledges and agrees that: (A) at any
time on and prior to the last Valid Day of the last Settlement Averaging Period,
Dealer and its affiliates may buy or sell Shares or other securities or buy or
sell options or futures contracts or enter into swaps or other derivative
securities in order to adjust its hedge position with respect to the
Transaction; (B) Dealer and its affiliates also may be active in the market for
Shares other than in connection with hedging activities in relation to the
Transaction; (C) Dealer shall make its own determination as to whether, when or
in what manner any hedging or market activities in securities of Counterparty
shall be conducted and shall do so in a manner that it deems appropriate to
hedge its price and market risk with respect to the Relevant Prices; and (D) any
market activities of Dealer and its affiliates with respect to Shares may affect
the market price and volatility of Shares, as well as the Relevant Prices, each
in a manner that may be adverse to Counterparty.

 

(t)                                    Additional Termination Event for
Conversions in Connection with a Make-Whole Fundamental Change.  Notwithstanding
anything to the contrary in this Confirmation, the receipt by Dealer from
Counterparty, within the applicable time period set forth under “Notice of
Exercise” above, of any Notice of Exercise in respect of Options that relate to
Convertible Notes as to which additional Shares would be added to the Conversion
Rate pursuant to Section 8.03 of the Supplemental Indenture in connection with a
“Make-Whole Fundamental Change” (as defined in the Indenture) shall constitute
an Additional Termination Event hereunder.  Upon receipt of any such Notice of
Exercise, Dealer shall designate an Exchange Business Day following such
Additional Termination Event (which Exchange Business Day shall in no event be
earlier than the related settlement date for such Convertible Notes) as an Early
Termination Date with respect to the portion of this Transaction corresponding
to a number of Options (the “Make-Whole Conversion Options”) equal to the lesser
of (A) the number of such Options specified in such Notice of Exercise and (B)
the Number of Options as of the date Dealer designates such Early Termination
Date and, as of such date, the Number of Options shall be reduced by the number
of Make-Whole Conversion Options.  Any payment hereunder with respect to such
termination shall be calculated pursuant to Section 6 of the Agreement as if (1)
an Early Termination Date had been designated in respect of a Transaction having
terms identical to this Transaction and a Number of Options equal to the number
of Make-Whole Conversion Options, (2) Counterparty were the sole Affected Party
with respect to such Additional Termination Event and (3) the terminated portion
of the Transaction were the sole Affected Transaction (and, for the avoidance of
doubt, in determining the amount payable pursuant to Section 6 of the Agreement,
the Calculation Agent shall not take into account any adjustments to the Option
Entitlement that result from corresponding adjustments to the Conversion Rate
pursuant to Section 8.03 of the Supplemental Indenture); provided that the
amount of cash deliverable in respect of such early termination by Dealer to
Counterparty shall not be greater than the product of (x) the Applicable
Percentage and (y) the excess of (I) (1) the number of Make-Whole Conversion
Options, multiplied by (2) the Conversion Rate (after taking into account any
applicable adjustments to the Conversion Rate pursuant to Section 8.03 of the
Supplemental Indenture), multiplied by (3) a price per Share determined by the
Calculation Agent over (II) the aggregate principal amount of such Convertible
Notes, as determined by the Calculation Agent in a commercially reasonable
manner.

 

17

--------------------------------------------------------------------------------


 

Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to John Servidio, Facsimile No. 704-208-2869.

 

 

Yours faithfully,

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

 

By:

/s/ Christopher A. Hutmaker

 

 

Name: Christopher A. Hutmaker

 

 

Title: Managing Director

 

 

Agreed and Accepted By:

 

GT ADVANCED TECHNOLOGIES INC.

 

 

By:

/s/ Hoil Kim

 

 

Name: Hoil Kim

 

 

Title: Vice President, General Counsel and Secretary

 

 

Signature page to Base Convertible Bond Hedge Transaction

 

--------------------------------------------------------------------------------


 

Annex A

 

Premium:                                                USD10,794,714 (Premium
per Option approximately USD52.66).

 

Annex A-1

--------------------------------------------------------------------------------

 